Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-13, 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference Yang has been used to teach the amended limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN203770232 to Ma (Ma) in view of CN2282546 to Yang (Yang).
Regarding claim 1, Ma teaches a base (6, Figure 2), a first fastener disposed on the base and comprising a first hook portion (501, Figure 2), a first accommodation portion and a first opening portion (spaces 5 and 504, Figure 2), a second fastener disposed on the base and comprising a second hook portion (502, Figure 2); wherein a guiding groove is defined by and located between the first fastener and the second fastener and is in communication with the first fastener and the second fastener (503, Figure 2); and a positioning channel is defined by the guiding groove, the first accommodation portion and the second accommodation portion in a Y axis, collaboratively, wherein the first opening portion and the second opening portion are located on the opposite sides of the positioning channel, respectively (503, Figure 2) wherein a winding body of an elastic element is accommodated in the guiding groove and is rotated by an angle, thereby passing through the first opening portion and the second opening portion and being partially accommodated in the positioning channel, so that the winding body of the elastic element is in a fixing position, which is partially disposing within the guiding groove, the first accommodation portion and the second accommodation portion of the fixing structure (winding shown in Figure 2 and the structure can accommodate this function as the elastic element can be rotated to achieve the final structure and both hooks hook the elastic portion to retain it).
Ma is silent on wherein the first fastener and the second fastener are formed as two oppositely disposed structures, and the first accommodation portion is disposed corresponding to the second accommodation portion.
Yang teaches a first fastener disposed on the base and comprising a first hook portion (arc portion on the left from space 2, Figure 1), a first accommodation portion and a first opening portion (space, 4 and opening surrounded by arc of the first hook portion), a second fastener disposed on the base and comprising a second hook portion (arc portion on the right from space 2, Figure 1), a second accommodation portion and a second opening portion (space, 3 and opening surrounded by arc of the second hook portion); wherein the first fastener and the second fastener are formed as two oppositely disposed structures, and the first accommodation portion is disposed corresponding to the second accommodation portion (shown in Figure 1), a guiding groove is defined by and located between the first fastener and the second fastener and is in communication with the first fastener and the second fastener (2, Figure 1); and a positioning channel is defined by the guiding groove (central hole), the first accommodation portion and the second accommodation portion in a Y axis, collaboratively, wherein the first opening portion and the second opening portion are located on the opposite sides of the positioning channel, respectively (shown in Figure 1) wherein a winding body of an elastic element is accommodated in the guiding groove and is rotated by an angle, thereby passing through the first opening portion and the second opening portion and being partially accommodated in the positioning channel, so that the winding body of the elastic element is in a fixing position, which is partially disposing within the guiding groove, the first accommodation portion and the second accommodation portion of the fixing structure (the structure of Figure 1 can accommodate this function).
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ma with the teachings of Yang to provide the first fastener and the second fastener are formed as two oppositely disposed structures, and the first accommodation portion is disposed corresponding to the second accommodation portion. Teaching these elements replaces the shape of the first and second fasteners of Ma. Doing so would ensure the retaining device would retain an object.
Regarding claim 3, the modified device of Ma teaches wherein the angle is greater than 0 degrees (Figure 2 of Ma or Figure 1 of Yang).
Regarding claim 9, the modified device of Ma teaches wherein each of the first hook portion and the second hook portion comprises a turning portion and an end portion, and at least one of the turning portion and the end portion has a curved-surface structure (both have ends and portions of 501 and 502 are curved especially towards the end, Figure 2, Yang also teaches the curved interior as shown in Figure 1).
Regarding claim 10, Ma teaches the accommodation portion is greater than two times the wire diameter of the elastic element (shown in Figure 2).
Ma is silent on wherein each of the first accommodation portion and the second accommodation portion has an inner diameter. One of skill in the art would recognize that changes in configuration are a matter of design choice such that using the circular shape rather than a rectangular shape is obvious when the particular configuration result in no change in ability to hold the elastic element and one would do so in order to make the device easier to manufacture and/or create less stress points.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding claim 11, Ma is silent on wherein a wire diameter of the elastic element is in the range between 1.0 mm and 2.0 mm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the size of the elastic element since states that such a modification would simply be a change in size of the entire device and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).

Claims 12-13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Yang and U.S. PGPUB 20080299891 to Deng (Deng).
Regarding claim 12, Ma teaches a case disposed on the first side of the wall and comprising a first vent (left side of 1, shown in Figure 1), wherein the first vent is adjacent to the mounting vent of the wall (shown in Figure 1); a fan assembly accommodated in the case (shown in Figure 1 and throughout the specification); and an outer cover disposed on the second side of the wall (right side of Figure 1)and comprising: at least one fixing structure comprising: a base (6, Figure 2), a first fastener disposed on the base and comprising a first hook portion (501, Figure 2), a first accommodation portion and a first opening portion (spaces 5 and 504, Figure 2), a second fastener disposed on the base and comprising a second hook portion (502, Figure 2); wherein a guiding groove is defined by and located between the first fastener and the second fastener and is in communication with the first fastener and the second fastener (503, Figure 2); and a positioning channel is defined by the guiding groove, the first accommodation portion and the second accommodation portion in a Y axis, collaboratively, wherein the first opening portion and the second opening portion are located on the opposite sides of the positioning channel, respectively (503, Figure 2) wherein a winding body of an elastic element is accommodated in the guiding groove and is rotated by an angle, thereby passing through the first opening portion and the second opening portion and being partially accommodated in the positioning channel, so that the winding body of the elastic element is in a fixing position, which is partially disposing within the guiding groove, the first accommodation portion and the second accommodation portion of the fixing structure (winding shown in Figure 2 and the structure can accommodate this function as the elastic element can be rotated to achieve the final structure and both hooks hook the elastic portion to retain it).
Ma is silent on wherein the first fastener and the second fastener are formed as two oppositely disposed structures, and the first accommodation portion is disposed corresponding to the second accommodation portion and explicitly disclosing a ceiling.
Yang teaches a first fastener disposed on the base and comprising a first hook portion (arc portion on the left from space 2, Figure 1), a first accommodation portion and a first opening portion (space, 4 and opening surrounded by arc of the first hook portion), a second fastener disposed on the base and comprising a second hook portion (arc portion on the right from space 2, Figure 1), a second accommodation portion and a second opening portion (space, 3 and opening surrounded by arc of the second hook portion); wherein the first fastener and the second fastener are formed as two oppositely disposed structures, and the first accommodation portion is disposed corresponding to the second accommodation portion (shown in Figure 1), a guiding groove is defined by and located between the first fastener and the second fastener and is in communication with the first fastener and the second fastener (2, Figure 1); and a positioning channel is defined by the guiding groove (central hole), the first accommodation portion and the second accommodation portion in a Y axis, collaboratively, wherein the first opening portion and the second opening portion are located on the opposite sides of the positioning channel, respectively (shown in Figure 1) wherein a winding body of an elastic element is accommodated in the guiding groove and is rotated by an angle, thereby passing through the first opening portion and the second opening portion and being partially accommodated in the positioning channel, so that the winding body of the elastic element is in a fixing position, which is partially disposing within the guiding groove, the first accommodation portion and the second accommodation portion of the fixing structure (the structure of Figure 1 can accommodate this function).
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ma with the teachings of Yang to provide the first fastener and the second fastener are formed as two oppositely disposed structures, and the first accommodation portion is disposed corresponding to the second accommodation portion. Teaching these elements replaces the shape of the first and second fasteners of Ma. Doing so would ensure the retaining device would retain an object.
Deng teaches a fan disposed in a ceiling (Paragraph 0002). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ma with the teachings of Deng to explicitly provide the device in the ceiling. Doing so would have allow ventilation to occur in the ceiling and would be a change in orientation that is well-known in the art.
Regarding claim 13, Ma teaches wherein the at least one fixing structure and the outer cover are integrally formed with each other (shown in Figure 2).
Regarding claim 15, Ma teaches wherein the at least one elastic element comprises a winding body and two extending portions, the two extending portions are connected to the opposite sides of the winding body, respectively, and are configured to be connected to the case (401 and 402, shown in Figures 2 and 4).
Regarding claim 19, the modified device of Ma teaches wherein each of the first hook portion and the second hook portion comprises a turning portion and an end portion, and at least one of the turning portion and the end portion has a curved-surface structure (both have ends and portions of 501 and 502 are curved especially towards the end, Figure 2, Yang also teaches the curved interior as shown in Figure 1).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Yang and Fillet and Chamfer Why and When to use it to Saraswat (Saraswat).
Regarding claim 8, the modified device of Ma teaches wherein the shortest distance between the first hook portion and the base and the shortest distance between the second hook portion and the base are smaller than a wire diameter of the elastic element (dependent on the size of the elastic element this is provided, additionally this is shown in Figure 2 of Ma and disclosed in Paragraph 0024 of translation and would be apparent from Figure 1 of Yang).
Ma is silent on wherein the first hook portion and the second hook portion are subjected to chamfering.
Saraswat teaches the benefits of chamfers (throughout the disclosure). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ma with the teachings of Saraswat to provide wherein the first hook portion and the second hook portion are subjected to chamfering. Doing so would provide a structure that is less expensive, faster to manufacture while also reducing stress concentration.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Yang, Deng, and Saraswat.
Regarding claim 18, Ma teaches wherein the shortest distance between the first hook portion and the base and the shortest distance between the second hook portion and the base are smaller than a wire diameter of the elastic element (dependent on the size of the elastic element this is provided, additionally this is shown in Figure 2 of Ma and disclosed in Paragraph 0024 of translation and would be apparent from Figure 1 of Yang).
Ma is silent on wherein the first hook portion and the second hook portion are subjected to chamfering.
Saraswat teaches the benefits of chamfers (throughout the disclosure). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ma with the teachings of Saraswat to provide wherein the first hook portion and the second hook portion are subjected to chamfering. Doing so would provide a structure that is less expensive, faster to manufacture while also reducing stress concentration.

Allowable Subject Matter
Claim 4-7 and 16-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762